

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (“Agreement”) is entered into as of
February 12, 2007, by and between Roanoke Technology Corp., a Florida
corporation (“the “Company”) and David Smith (“Smith”).


WHEREAS, the Company and Smith have mutually determined that Smith shall receive
$50,000 and shall be released from any further obligations to the Company in
consideration for Smith releasing the Company from any and all obligations owed
to Smith by the Company pursuant to his employment agreement or any other
agreement with the Company as well as Smith returning all shares of the
Company’s stock held in his name to the Company (“Shares”).


WHEREAS, in order to settle all claims known or unknown between them, the
parties have agreed to settle and compromise all claims between them on the
terms set forth herein.


NOW, THEREFORE, in consideration of the promises, covenants and releases set
forth below, the parties do hereby promise, covenant and agree as follows:


1.  The parties acknowledge that the consideration tendered and received herein,
the promises, undertakings, representations and releases made or given, and the
execution of this Agreement are in compromise and settlement of disputed claims.
The parties are willing to perform their obligations hereunder for the purpose
of resolving their differences. Nothing herein is intended, and nothing herein
shall be construed, as an admission of fault or liability on the part of any
party hereto.


2.  The Company and Smith agree that, other than as set forth in this Agreement,
there that there shall be no further obligations by either party to the other
party.


3.  The Company agrees to pay a total of $50,000.00 in settlement of all
obligations or expenses due to Smith pursuant to his employment agreement with
the Company or any other agreement with the Company. The initial $20,000 has
previously been paid to Smith. The remaining $30,000 will be forwarded to the
Anslow & Jaclin Attorney Trust Account within thirty (30) days from the date
hereof. Upon receipt of same, such funds shall be released to Smith if all of
the shares set forth in Section 5 below have been delivered to Anslow & Jaclin.


4.  Smith agrees to the cancellation of his employment agreement with the
Company as well as to forgive all salary past due; any future salary due under
his employment agreement except as specifically set forth herein; and any and
all monies owed to Smith pursuant to promissory notes between the Company and
Smith and his affiliated entities. In addition, Smith agrees to release the
Company from any and all obligations owed by the Company to Smith not
specifically set forth herein.


5.  Upon execution of this Agreement, Smith agrees to transfer all of the Shares
that Smith holds of the Company to Anslow & Jaclin, LLP with a medallion
guaranteed stock power to be held in escrow. Specifically such amount of shares
should include, but not be limited to, a total of 1,429,857,086 common shares
and 100,000,000 shares of Class A Common Stock that the Company has confirmed
that Smith currently owns. Smith represents that the shares he delivers will
represent all of the Shares he owns of the Company.
 
 
 
 

--------------------------------------------------------------------------------

 

 
6.  The Company, its officers, directors, shareholders, employees, trustees,
agents, attorneys, representatives, heirs, beneficiaries, successors and
assigns, and all other parties acting or purporting to act for or on behalf of
the Company, jointly and severally, hereby agrees to defend, indemnify and hold
harmless Smith and his heirs, joint venturers, partners, affiliates, parent
corporations, subsidiaries, officers, directors, agents, employees,
shareholders, legal counsel, predecessors, successors and assigns, from and
against any and all liabilities, responsibilities, damages, claims, causes of
action, judgments, costs and expenses, including without limitation attorneys’
fees and expert witness fees, in connection with any claim related to the
Company after the date of this Agreement.


7.  Except as to those duties and obligations set forth herein, the Company, its
officers, directors, shareholders, employees, trustees, agents, attorneys,
representatives, heirs, beneficiaries, successors and assigns, and all other
parties acting or purporting to act for or on behalf of the Company, hereby
unconditionally release and forever discharge Smith, and his heirs, joint
venturers, partners, affiliates, parent corporations, subsidiaries, officers,
directors, agents, employees, shareholders, legal counsel, predecessors,
successors and assigns, of and from any and all manner of actions, causes,
causes of action, claims, liabilities, suits, threats, contracts, controversies,
torts, agreements, promises, damages, judgments, execution of claims, and
demands whatsoever in law or in equity, known or unknown, suspected or
unsuspected, which the Company, ever had, now has or may hereafter have against
Smith, by reason of any matter, cause or thing, whatsoever, including, without
limitation, any claims for unknown damages or injuries, or unknown consequences
or complications of known damages or injuries.


8.  Smith and all other parties acting or purporting to act for or on behalf of
Smith jointly and severally, hereby agrees to defend, indemnify and hold
harmless the Company, and its joint venturers, partners, affiliates, parent
corporations, subsidiaries, officers, directors, agents, employees,
shareholders, legal counsel, predecessors, successors and assigns, from and
against any and all liabilities, responsibilities, damages, claims, causes of
action, judgments, costs and expenses, including without limitation attorneys’
fees and expert witness fees, in connection with any claim related to any
actions undertaken by the Settlement Parties after the date of this Agreement.


Except as to those duties and obligations set forth herein, Smith and his
officers, directors, shareholders, employees, trustees, agents, attorneys,
representatives, heirs, beneficiaries, successors and assigns, and all other
parties acting or purporting to act for or on behalf of Smith hereby
unconditionally release and forever discharge the Company and its joint
venturers, partners, affiliates, parent corporations, subsidiaries, officers,
directors, agents, employees, shareholders, legal counsel, predecessors,
successors and assigns, of and from any and all manner of actions, causes,
causes of action, claims, liabilities, suits, threats, contracts, controversies,
torts, agreements, promises, damages, judgments, execution of claims, and
demands whatsoever in law or in equity, known or unknown, suspected or
unsuspected, which Smith ever had, now has or may hereafter have against the
Company, by reason of any matter, cause or thing, whatsoever, including, without
limitation, any claims for unknown damages or injuries, or unknown consequences
or complications of known damages or injuries.

 
 

--------------------------------------------------------------------------------

 



9.  The Company represents and warrants to Smith that the individual(s) signing
this Agreement has been duly authorized to sign the Agreement on behalf of the
Company, and the Company further represents and warrants that, upon execution,
this Agreement shall be valid, legally binding and enforceable against the
Company in accordance with its terms.


10.  Smith represents and warrants to the Company that the individual(s) signing
this Agreement have been duly authorized to sign the Agreement on behalf of the
respective entities, and Smith further represents and warrants that, upon
execution, this Agreement shall be valid, legally binding and enforceable
against Smith in accordance with its terms.


11.  This Agreement shall be construed and interpreted as a whole and in
accordance with its fair meaning, and without regard to, or taking into account,
any presumption or other rule of law requiring construction or interpretation
against the party preparing this Agreement or any part hereof.


12.  The parties shall each bear their own expenses, legal costs and attorneys’
fees incurred in connection with the negotiation and execution of this
Agreement.


13.  This Agreement contains the entire agreement and understanding of the
parties concerning the subject matter hereof. All prior and contemporaneous
agreements, representations, negotiations, and understandings of the parties,
oral or written, are merged herein and/or expressly declared void and are
superseded by this Agreement. The parties warrant that no representations have
been made to or relied upon by any party to induce the execution of this
Agreement except as set forth herein.


14.  This Agreement, its application and interpretation, and all rights and
obligations of the parties hereunder shall be governed by and construed
exclusively in accordance with the laws of the State of North Carolina,
excluding any choice of law rules which would apply the laws of another
jurisdiction.


15.  Any disputes regarding this Agreement shall be exclusively resolved in the
state or federal courts, as applicable, located in North Carolina. Each party
consents to the exclusive jurisdiction of such courts and agrees not to bring
any action under this Agreement except in North Carolina.


16.  This Agreement may not be altered, modified or amended, except in writing
signed by the party to be bound.


17.  The parties shall make, execute and deliver all such documents and perform
all such acts from time to time, prior to and following the consummation of this
Agreement, to carry out the full intent and purpose of this Agreement.


18.  The parties hereto each represent and warrant that they have read this
Agreement, understand its terms, have authority to enter into this Agreement,
and intend to be legally bound thereby.

 
 

--------------------------------------------------------------------------------

 

 
19.  The parties hereto each represent and warrant that they have been given an
opportunity to consult with an attorney regarding this settlement and the terms
of this Agreement.


20.  This Agreement may be executed in multiple counterparts, each of which
shall be an original, and all of which shall constitute one and the same
agreement.


21.  This Agreement shall be effective only when it has been fully executed and
delivered by all of the parties hereto.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this 12th
day of February, 2007.


Roanoke Technology Corp.


By:       /s/ Russell Jones
RUSSELL JONES
President and CEO




By:       /s/ David Smith   
DAVID SMITH